PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
KWON, Ki-moon
Application No. 15/975,369
Filed: 9 May 2018
For REMOTE CONTROLLER, CONTROL METHOD THEREOF AND IMAGE PROCESSING APPARATUS HAVING THE SAME
:
:
:
:	DECISION ON PETITION
:
:
:
:


This is a corrected decision on the petition pursuant to 37 C.F.R. § 1.55(e) filed on July 13, 2021, to accept an unintentionally delayed priority claim to prior-filed foreign application number 10-2007-0125499.1  

The petition pursuant to 37 C.F.R. § 1.55(e) is GRANTED.

This is also a decision on the petition pursuant to 37 C.F.R. 
§ 1.182, filed on November 6, 2015, requesting expedited handling of the aforementioned petition to accept an unintentionally delayed priority claim to prior-filed foreign application number 10-2007-0125499.

The petition pursuant to 37 C.F.R. § 1.182 requesting expedited handling is GRANTED.  Receipt of the associated petition fee is acknowledged.  The petition to accept an unintentionally delayed priority claim to prior-filed foreign application number 10-2007-0125499 has been accorded expedited handling.

It is noted a similar petition has been filed in parent application number 15/097,713, a decision on which will be mailed under separate cover.  See MPEP § 211.01(b)(II) which states, in pertinent part:

Sometimes a pending application is one of a series of applications wherein the pending application is not Appropriate references must be made in each intermediate application in the chain of prior applications (emphasis added). See MPEP § 211.02 for guidance regarding properly referencing prior applications. 

On May 9, 2018, this application was deposited along with a properly executed Application Data Sheet (ADS), and the ADS contains a foreign priority claim to foreign application number 10-2007-0125449.  An application filing receipt was mailed on June 4, 2018, which sets forth, in pertinent part: “Foreign Applications for which benefit is claimed … REPUBLIC OF KOREA 10-2007-0125449.”  

A petition under 37 C.F.R. § 1.55(e) to restore the right of priority to a prior provisional application requires:

The priority claim under 35 U.S.C. 119(a) through (d) or (f), 365(a) or (b), or 386(a) or 386(b) in an application data sheet (§1.76(b)(6)), identifying the foreign application to which priority is claimed, by specifying the application number, country (or intellectual property authority), day, month, and year of its filing, unless previously submitted;

A certified copy of the foreign application, unless previously submitted or an exception in paragraph (h), (i), or (j) of this section applies;

The petition fee as set forth in § 1.17(m); and,

A statement that the entire delay between the date the priority claim was due under this section and the date the 

With this petition, the petition fee, and both a statement of unintentional delay and a statement of facts that supports a finding that the entire period of delay is unintentional has been received.

A certified copy of the foreign application was not provided, however it is noted parent application number 12/237,420 contains a certified copy of the foreign application, which was received on September 25, 2008.  Moreover, a review of the certified copy of the priority document received in application number 12/237,420 shows the number 10-2007-0125499 thereon:


  
    PNG
    media_image2.png
    433
    709
    media_image2.png
    Greyscale


Petitioner is advised that this decision grants the petition to accept the unintentionally delayed claim for priority to the prior foreign application because the requirements of 37 C.F.R. § 1.55(e) and the formal requirements for priority (see M.P.E.P § 213.02) have been met.  This acceptance should not be construed as meaning that this application is entitled to priority to the prior-filed application.  Whether a claimed invention in a nonprovisional application is entitled to priority to the filing date of a foreign application on the basis of the disclosure thereof is determined during examination if it becomes necessary to do so (e.g., intervening reference and interference proceeding).  See MPEP § 216.


Telephone inquiries regarding this decision should be directed to the undersigned at (571) 272-3225.2  All other inquiries concerning the status of the application should be directed to the Office of Patent Publication at 571-272-4200.


/Paul Shanoski/
Paul Shanoski
Attorney Advisor
Office of Petitions





Encl. Corrected Filing Receipt




    
        
            
        
            
        
            
        
            
    

    
        1 Korean application number 10-2007-0125499 was filed on December 5, 2007.
        2 Petitioner will note that all practice before the Office should be in writing, and the action of the Office will be based exclusively on the written record in the Office.  See 37 C.F.R. § 1.2.  As such, Petitioner is reminded that no telephone discussion may be controlling or considered authority for any further action(s) of Petitioner.